Citation Nr: 1537081	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  13-16 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to December 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

In May 2013, the RO granted service connection for bilateral hearing loss and the notice of disagreement as to this issue is resolved.  In July 2014, the RO denied service connection for carcinoma of the terminal ileum.  The Veteran did not disagree with this decision and that issue is not for consideration.  

In July 2015, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ).  At that time, the Veteran submitted additional evidence and waived RO consideration.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  


FINDING OF FACT

The Veteran currently has tinnitus and the evidence is at least in equipoise as to whether it began during active service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, tinnitus was incurred during active service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable decision in this case, a detailed discussion as to how VA satisfied its duties to notify and to assist is not required.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Analysis

In December 2010, the RO denied service connection for tinnitus.  The Veteran disagreed with the decision and perfected this appeal.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for certain chronic diseases if manifest to a compensable degree within one year following discharge.  See 38 C.F.R. §§ 3.307, 3.309(a) (2015).  The United States Court of Appeals for Veterans Claims recently held tinnitus to be a chronic disease that falls within the parameters of 38 C.F.R. § 3.303(b).  Fountain v. McDonald, 27 Vet. App. 258 (2015).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends he has tinnitus related to in-service acoustic trauma.  Service records show his primary specialty was as a hygiene equipment operator.  In various statements and at the hearing, the Veteran reported other duties, to include being on a demolition crew and working on the rifle range.  The Veteran is currently service-connected for bilateral hearing loss.

In his July 2010 application for compensation, the Veteran reported tinnitus beginning in 1982.  Service treatment records, however, are negative for complaints or findings related to tinnitus.  

On VA examination in November 2012, the examiner stated that he could not provide a medical opinion regarding the etiology of tinnitus without resorting to speculation.  He further stated:

While this tinnitus is most likely related to the hearing loss (or the progression of hearing loss) the onset details are vague.  Initially it was reported (2008) while in service, and currently it was reported as a few years after the service.  

In his June 2013 VA Form 9, the Veteran reported that he noticed ringing in his ears while he was in service and that it had become worse over time.  

At the July 2015 videoconference hearing, the Veteran testified that the ringing in his ears started during service.  His wife also testified that he has complained of ringing in the ears since she has known him.  The Veteran submitted an article titled "Noise and Military Service: Implications for Hearing Loss and Tinnitus", which discusses the relationship between tinnitus and noise exposure.  

In considering the claim, the Board acknowledges that the Veteran is competent to report in-service noise exposure as well as ringing in his ears.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Charles v. Principi, 16 Vet. App. 370 (2002).  On review, the Board concedes in-service noise exposure and current disability.  Further, the Board finds the Veteran's statements as to in-service onset and continuing symptoms to be credible.  To the extent there are inconsistent statements as to onset, the Board resolves reasonable doubt in his favor and service connection is warranted.  See 38 C.F.R. § 3.102.  

As service connection is being established on a direct basis, a discussion as to whether the disability is secondary to service-connected bilateral hearing loss (as raised by the November 2012 VA examiner) is not needed.  See 38 C.F.R. § 3.310 (2015).  


ORDER

Service connection for tinnitus is granted.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


